DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on March 11, 2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (MPEP 2111.04, II.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAMALINGAM (Pub. No. US 2016/0283116).

Claim 1:

a nonvolatile memory including a plurality of blocks [fig. 1; pars. 0004-0006 – Solid State Drive (SSD) 106 (“One example of block storage which is often shared by one or more processor nodes is a solid state drive (SSD).”)]; and 
a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory [fig. 1 – Block Storage Controller (110)], wherein the controller is configured to: 
check a first total size indicative of a sum of data lengths specified by first write commands and a second total size indicative of a sum of data lengths specified by second write commands, the first write commands being associated with a first stream and stored in a first submission queue of the host corresponding to the first stream, the second write commands being associated with a second stream and stored in a second submission queue of the host corresponding to the second stream [figs. 1-2; pars. 0003, 0055-0057, particularly pars. 0055, 0057 – It is determined whether a submission queue contains pending write commands. Each processing node contains one or more submission queues. A stream may be considered as all the commands from a particular processing node, or alternatively, an identified sequential stream. (“As previously mentioned, the pending write command queue 132 is a queue of write commands awaiting write processing by the block storage controller 110, in which the write commands have been received from multiple submission queues 124a, 124, …, 124n from the multiple processor nodes 104a, 104b … 104n” … “A fourth queue entry field 714c identifies the length of storage space to be occupied by the write data of the write operation of the write command of the entry. The length may be expressed in terms of a range of LBA addresses, or a quantity of physical storage space such as bytes, pages, blocks etc.”)];  
when the first total size is greater than or equal to a minimum write size of the nonvolatile memory, fetch a set of first write commands stored in the first submission queue, transfer first write data having the minimum write size and associated with the set of first write commands from a write buffer in a memory of the host to a first buffer in the memory system, and write the first write data into a first write destination block which is allocated for the first stream from the blocks [figs. 1, 4; pars. 0027, 0043-0045, 0069-0073, particularly pars. 0045– Pending commands are transferred from the submission queues to the common command queue (i.e. pending write command queue 132).  Sequential stream detection is performed and the data of a detected stream is stored in a buffer partition 530. Write velocity of the streams may further be determined, such that, data having similar velocities may be stored in the same write velocity data aggregation storage region 160. (“In one embodiment, the write data of an identified sequential write stream is aggregated as one or more pages of write data, within the particular sequential stream transfer buffer partition 150a, 150b, … 150n assigned to that identified sequential write stream.” … “Hence, the write data for the detected sequential write streams having the same or similar write velocities may be placed in the same storage area or region to facilitate reducing write amplification by reducing garbage collection data relocation.”)]; and 
when the second total size is greater than or equal to the minimum write size, fetch a set of second write commands stored in the second submission queue, transfer second write data having the minimum write size and associated with the set of second write commands from the write buffer to the first buffer, and write the second write data into a second write destination block which is allocated for the second stream from the blocks [figs. 1, 4; pars. 0027, 0043-0045, 0069-0073, particularly pars. 0045– Pending commands are transferred from the submission queues to the common command queue (i.e. pending write command queue 132).  Sequential stream detection is performed and the data of a detected stream is stored in a buffer partition 530. Write velocity of the streams may further be determined, such that, data having similar velocities may be stored in the same write velocity data aggregation storage region 160. The write data of different processing nodes may be detected as different sequential streams, and as such, be stores in different locations of the storage device. (“In one embodiment, the write data of an identified sequential write stream is aggregated as one or more pages of write data, within the particular sequential stream transfer buffer partition 150a, 150b, … 150n assigned to that identified sequential write stream.” … “Hence, the write data for the detected sequential write streams having the same or similar write velocities may be placed in the same storage area or region to facilitate reducing write amplification by reducing garbage collection data relocation.”)]. 
 
Claim 7 (as applied to claim 1 above):
RAMALINGAM discloses:
wherein the first submission queue is allocated in the memory of the host to store each write command corresponding to write data to be associated with the first stream, and the second submission queue is allocated in the memory of the host to store each write command corresponding to write data to be associated with the second stream [fig. 1; par. 0026 – Command submission queues are located within the memory of respective processor nodes.].

Claim 8:
RAMALINGAM discloses a method of controlling a memory system including a nonvolatile memory including a plurality of blocks, the method comprising:
checking a first total size indicative of a sum of data lengths specified by first write commands and a second total size indicative of a sum of data lengths specified by second write commands, the first write commands being associated with a first stream and stored in a first submission queue of a host corresponding [figs. 1-2; pars. 0003, 0055-0057, particularly pars. 0055, 0057 – It is determined whether a submission queue contains pending write commands. Each processing node contains one or more submission queues. A stream may be considered as all the commands from a particular processing node, or alternatively, an identified sequential stream. (“As previously mentioned, the pending write command queue 132 is a queue of write commands awaiting write processing by the block storage controller 110, in which the write commands have been received from multiple submission queues 124a, 124, …, 124n from the multiple processor nodes 104a, 104b … 104n” … “A fourth queue entry field 714c identifies the length of storage space to be occupied by the write data of the write operation of the write command of the entry. The length may be expressed in terms of a range of LBA addresses, or a quantity of physical storage space such as bytes, pages, blocks etc.”)];  
when the first total size is greater than or equal to a minimum write size of the nonvolatile memory, fetching a set of first write commands stored in the first submission queue, transferring first write data having the minimum write size and associated with the set of first write commands from a write buffer in a memory of the host to a first buffer in the memory system, and writing the first write data into a first write destination block which is allocated for the first stream from the blocks [figs. 1, 4; pars. 0027, 0043-0045, 0069-0073, particularly pars. 0045– Pending commands are transferred from the submission queues to the common command queue (i.e. pending write command queue 132).  Sequential stream detection is performed and the data of a detected stream is stored in a buffer partition 530. Write velocity of the streams may further be determined, such that, data having similar velocities may be stored in the same write velocity data aggregation storage region 160. (“In one embodiment, the write data of an identified sequential write stream is aggregated as one or more pages of write data, within the particular sequential stream transfer buffer partition 150a, 150b, … 150n assigned to that identified sequential write stream.” … “Hence, the write data for the detected sequential write streams having the same or similar write velocities may be placed in the same storage area or region to facilitate reducing write amplification by reducing garbage collection data relocation.”). As per 2111.04, this limitation is not required as it is contingent on the first total size being greater than or equal to a minimum write size of the nonvolatile memory.]; and 
when the second total size is greater than or equal to the minimum write size, fetching a set of second write commands stored in the second submission queue, transferring second write data having the minimum write size and associated with the set of second write commands from the write buffer to the first buffer, and writing the second write data into a second write destination block which is allocated for the second stream from the blocks [figs. 1, 4; pars. 0027, 0043-0045, 0069-0073, particularly pars. 0045– Pending commands are transferred from the submission queues to the common command queue (i.e. pending write command queue 132).  Sequential stream detection is performed and the data of a detected stream is stored in a buffer partition 530. Write velocity of the streams may further be determined, such that, data having similar velocities may be stored in the same write velocity data aggregation storage region 160. The write data of different processing nodes may be detected as different sequential streams, and as such, be stores in different locations of the storage device. (“In one embodiment, the write data of an identified sequential write stream is aggregated as one or more pages of write data, within the particular sequential stream transfer buffer partition 150a, 150b, … 150n assigned to that identified sequential write stream.” … “Hence, the write data for the detected sequential write streams having the same or similar write velocities may be placed in the same storage area or region to facilitate reducing write amplification by reducing garbage collection data relocation.”). As per 2111.04, this limitation is not required as it is contingent on the second total size being greater than or equal to the minimum write size.].

Claim 13 (as applied to claim 8 above):
RAMALINGAM discloses:
wherein the first submission queue is allocated in the memory of the host to store each write command corresponding to write data to be associated with the first stream, and the second submission queue is allocated in the memory of the host [fig. 1; par. 0026 – Command submission queues are located within the memory of respective processor nodes.].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMALINGAM (Pub. No. US 2016/0283116) as applied to claims 1 and 8 above, respectively, and further in view of Benisty et al. (Pub. No. US 2018/0217951).

Claims 2 and 9 (as applied to claims 1 and 8 above, respectively):
RAMALINGAM discloses all the limitations above but does not specifically disclose:
wherein the controller is configured to check the first total size by checking content of the first submission queue in a state where each of the first write 
 In the same field of endeavor, Benisty et al. disclose:
wherein the controller is configured to check the first total size by checking content of the first submission queue in a state where each of the first write commands is left in the first submission queue and check the second total size by checking content of the second submission queue in a state where each of the second write commands is left in the second submission queue [figs. 4, 5, 7A; pars. 0057-0064, particularly pars. 0057-0059, 0062, 0064 – Submission queues are monitored. The number of pending commands and the average size of the commands provides an indication of the total size of commands pending in the queue. The statistics are used to select a queue containing the type of commands that can be most efficiently processed (“In FIG. 5, the submission queue statistics include, for each submission queue, the number of pending commands, the number of commands fetched from the queue, the number of read commands fetched from the queue, the ratio of read commands to write commands fetched from the queue, the average command size, the smallest command size, and the largest command size” … “In steps 702 and 704, the device collects submission queue command statistics and monitors storage device resource state. Steps 702 and 704 may be performed continually”)].


Claims 3 and 10 (as applied to claims 1 and 8 above, respectively): 
RAMALINGAM discloses all the limitations above but does not specifically disclose:
wherein the controller is configured to update management information for managing a correspondence relationship between first and second queue identifiers for identifying the first and second submission queues, respectively, and the first and second total sizes, based on a result of the check. 
 In the same field of endeavor, Benisty et al. disclose:
wherein the controller is configured to update management information for managing a correspondence relationship between first and second queue identifiers for identifying the first and second submission queues, respectively, and the first and second total sizes, based on a result of the check [figs. 4, 5, 7A; pars. 0057-0064, particularly pars. 0057-0059, 0062, 0064 – Submission queues are monitored and their statistics are continually updated. (“In FIG. 5, the submission queue statistics include, for each submission queue, the number of pending commands, the number of commands fetched from the queue, the number of read commands fetched from the queue, the ratio of read commands to write commands fetched from the queue, the average command size, the smallest command size, and the largest command size” … “In steps 702 and 704, the device collects submission queue command statistics and monitors storage device resource state. Steps 702 and 704 may be performed continually”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of RAMALINGAM to include collecting submission queue statistics, as taught by Benisty et al., in order to allow for intelligent command fetching. 

Claims 4 and 11 (as applied to claims 1 and 8 above, respectively):
RAMALINGAM discloses all the limitations above but does not specifically disclose, wherein the controller is configured to: 
check the first total size when a notification indicative that one or more new write commands are stored in the first submission queue is received from the host;  and 
check the second total size when a notification indicative that one or more new write commands are stored in the second submission queue is received from the host. 
 In the same field of endeavor, Benisty et al. disclose, wherein the controller is configured to:
check the first total size when a notification indicative that one or more new write commands are stored in the first submission queue is received from the host [figs. 4, 5, 7A; pars. 0057-0064, particularly pars. 0057-0059, 0062, 0064 – Submission queues are monitored and their statistics are continually updated. The number of pending commands and the average size of the commands provides an indication of the total size of commands pending in the queue. The queuing of the command in the submission queue serves as the notification. (“In FIG. 5, the submission queue statistics include, for each submission queue, the number of pending commands, the number of commands fetched from the queue, the number of read commands fetched from the queue, the ratio of read commands to write commands fetched from the queue, the average command size, the smallest command size, and the largest command size” … “In steps 702 and 704, the device collects submission queue command statistics and monitors storage device resource state. Steps 702 and 704 may be performed continually”)];  and 
check the second total size when a notification indicative that one or more new write commands are stored in the second submission queue is received from the host [figs. 4, 5, 7A; pars. 0057-0064, particularly pars. 0057-0059, 0062, 0064 – Submission queues are monitored and their statistics are continually updated. The number of pending commands and the average size of the commands provides an indication of the total size of commands pending in the queue. The queuing of the command in the submission queue serves as the notification. (“In FIG. 5, the submission queue statistics include, for each submission queue, the number of pending commands, the number of commands fetched from the queue, the number of read commands fetched from the queue, the ratio of read commands to write commands fetched from the queue, the average command size, the smallest command size, and the largest command size” … “In steps 702 and 704, the device collects submission queue command statistics and monitors storage device resource state. Steps 702 and 704 may be performed continually”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of RAMALINGAM to include collecting submission queue statistics, as taught by Benisty et al., in order to allow for intelligent command fetching.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMALINGAM (Pub. No. US 2016/0283116) as applied to claims 1 and 8 above, respectively, and further in view of HUSSAIN et al. (Pub. No. US 2015/0319237).

Claims 5 and 12 (as applied to claims 1 and 8 above, respectively):RAMALINGAM discloses all the limitations above but does not specifically disclose, wherein the controller is configured to: 
after the transfer of the first write data from the write buffer to the first buffer is completed, or after the write of the first write data into the first write destination block is completed, return a set of command completion replies corresponding to the set of first write commands to the host; and 
after the transfer of the second write data from the write buffer to the first buffer is completed, or after the write of the second write data into the second write destination block is completed, return a set of command completion responses [RAMALINGAM discloses that the device may be a NVMe device but does not disclose submission queue / completion queue pairs.]. 
In the same field of endeavor, HUSSAIN et al. disclose wherein the controller is configured to:
after the transfer of the first write data from the write buffer to the first buffer is completed, or after the write of the first write data into the first write destination block is completed, return a set of command completion replies corresponding to the set of first write commands to the host [fig. 2; pars. 0020-0021 – (“In some embodiments, the NQM 204 manages at least a submission queue 212 that includes a plurality of administration and control instructions to be processed by the NVMe processing engine 202 and a completion queue 214 that includes status of the plurality of administration and control instructions that have been processed by the NVMe processing engine 202.”)]; and 
after the transfer of the second write data from the write buffer to the first buffer is completed, or after the write of the second write data into the second write destination block is completed, return a set of command completion responses corresponding to the set of second write commands to the host [fig. 2; pars. 0020-0021 – (“In some embodiments, the NQM 204 manages at least a submission queue 212 that includes a plurality of administration and control instructions to be processed by the NVMe processing engine 202 and a completion queue 214 that includes status of the plurality of administration and control instructions that have been processed by the NVMe processing engine 202.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of RAMALINGAM to include completion queues, as taught by Hussain et al., as it is a common configuration for NVMe devices that allows the device to communicate to the host that a command has completed processing.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMALINGAM (Pub. No. US 2016/0283116) as applied to claim 1 above, and further in view of Asnaashari et al. (Pub. No. US 2015/0095554).

Claim 6 (as applied to claim 1 above):
RAMALINGAM discloses all the limitations above but does not specifically disclose:
wherein neither the first submission queue nor the second submission queue is used to store a read command for reading data from the nonvolatile memory.
In the same field of endeavor, Asnaashari et al. disclose:
wherein neither the first submission queue nor the second submission queue is used to store a read command for reading data from the nonvolatile memory [par. 0078 – Separate submission queues may be maintained for write and read commands. (“For example, it may maintain a separate submission queue for write and read commands.”)].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



23 March 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139